      Case 3:18-cr-00319-JO             Document 167   Filed 03/28/19   Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                          No, 3:18-cr-00319-J0-3

                                      Plaintiff,    ORDER GRANTING SUBSTITUTION
                                                    OF COUNSEL PURSUANT TO THE
                  v.                                PROVISIONS OF THE CRIMINAL
                                                    JUSTICE ACT, 18 U.S.C. § 3006A
 TILER EVAN PRIBBERNOW,

                                Defendant.


       IT IS ORDERED that CJA Panel attorney Matthew G. McHenry is

, appointed pursuant to the provisions of the Criminal Justice Act, 18 U.S.C.

 § 3006A, as substitute counsel, relieving CJA Panel attorney Amy M. Baggio for

 Tiler Evan Pribbernow, effective March 29, 2019 .
                           .i::¾<,:
       DATED this      1   k day of March, 2019.



                                               Honorable IiobertE: Jones
                                               United Stat;s District Court Judge

 Presented by:



 Lisa C. Hay
 Federal Public Defender
